                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

 ULTRAVISION TECHNOLOGIES,                      §
 LLC,                                           §
                                                §
             Plaintiff,                         §
                                                §        Case No. 2:18-cv-00100-JRG-RSP
 v.                                             §        LEAD CASE
                                                §
 GOVISION LLC,                                  §
                                                §
             Defendant.                         §

                                  MEMORANDUM ORDER

       Before the Court is Plaintiff Ultravision Technologies, LLC’s (“Ultravision”) Motion to

Exclude Testimony of Mr. Richard Flasck on the Defense of Improper Inventorship (“Motion”).

Dkt. No. 454. Ultravision’s Motion asks the Court to strike portions of the Opening Expert Report

on Invalidity of Richard Flasck (the “Flasck Report”) allegedly related to inventorship as well as

the entirety of the Supplemental Expert Report on Invalidity of Richard Flasck (the “Flasck

Supplemental Report”).

       I.      BACKGROUND

       On March 27, 2018, Ultravision filed its original complaint against Absen asserting several

patents including U.S. Patent No. 9,916,782 (the “’782 Patent”). Ultravision Technologies, LLC v.

Shenzhen Absen Optoelectronic Co., Ltd. et al, Case No. 2:18-cv-00112-JRG-RSP (“Absen

Member Case”), Dkt. No. 1. On April 12, 2019, the Court consolidated the Absen Member Case

along with several other member cases under the lead case against GoVision, LLC. Dkt. No. 17.

       On June 6, 2019, Ultravision filed its First Amended Complaint asserting several more

patents including U.S. Patent No. 9,990,869 (the “’869 Patent”), U.S. Patent No. 9,978,294 (the

“’294 Patent”), and U.S. Patent No. 9,207,904 (the “’904 Patent”). Following this First Amended

                                                1
Complaint, the case has narrowed significantly. Every defendant in the above-captioned matter

has settled except for Absen, and the only remaining patents asserted against Absen are the ’782

Patent, the ’869 Patent, the ’294 Patent, and the ’904 Patent (collectively, the “Asserted Patents”).

Dkt. No. 615 at 1–3.

        II.     LEGAL STANDARDS

        An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

or other specialized knowledge will help the trier of fact to understand the evidence or to determine

a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

of reliable principles and methods; and (d) the expert has reliably applied the principles and

methods to the facts of the case.” Fed. R. Evid. 702.

        Rule 702 requires a district court to make a preliminary determination, when requested, as

to whether the requirements of the rule are satisfied with regard to a particular expert’s proposed

testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999); Daubert v. Merrell Dow

Pharm., Inc., 509 U.S. 579, 592-93 (1993). District courts are accorded broad discretion in making

Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152 (“the trial judge must have

considerable leeway in deciding in a particular case how to go about determining whether

particular expert testimony is reliable”). Although the Fifth Circuit and other courts have identified

various factors that the district court may consider in determining whether an expert’s testimony

should be admitted, the nature of the factors that are appropriate for the court to consider is dictated

by the ultimate inquiry—whether the expert’s testimony is sufficiently reliable and relevant to be

helpful to the finder of fact and thus to warrant admission at trial. United States v. Valencia, 600

F.3d 389, 424 (5th Cir. 2010).




                                                   2
        Importantly, in a jury trial setting, the Court’s role under Daubert is not to weigh the expert

testimony to the point of supplanting the jury’s fact-finding role; instead, the Court’s role is limited

to that of a gatekeeper, ensuring that the evidence in dispute is at least sufficiently reliable and

relevant to the issue before the jury that it is appropriate for the jury’s consideration. See Micro

Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391-92 (Fed. Cir. 2003) (applying Fifth Circuit law)

(“When, as here, the parties’ experts rely on conflicting sets of facts, it is not the role of the trial

court to evaluate the correctness of facts underlying one expert’s testimony.”); Pipitone v.

Biomatrix, Inc., 288 F.3d 239, 249-50 (5th Cir. 2002) (“‘[t]he trial court’s role as gatekeeper [under

Daubert] is not intended to serve as a replacement for the adversary system.’ . . . Thus, while

exercising its role as a gate-keeper, a trial court must take care not to transform a Daubert hearing

into a trial on the merits,” quoting Fed. R. Evid. 702 advisory committee note). As the Supreme

Court explained in Daubert, 509 U.S. at 596, “Vigorous cross-examination, presentation of

contrary evidence, and careful instruction on the burden of proof are the traditional and appropriate

means of attacking shaky but admissible evidence.” See Mathis v. Exxon Corp., 302 F.3d 448, 461

(5th Cir. 2002).

        “Inventorship is a mixed question of law and fact: The overall inventorship determination

is a question of law, but it is premised on underlying questions of fact.” Eli Lilly & Co. v. Aradigm

Corp., 376 F.3d 1352, 1362 (Fed. Cir. 2004). “An [expert] opinion is not objectionable just because

it embraces an ultimate issue.” Fed. R. Evid. 704(a). “Rule 704 abolishes the per se rule against

testimony regarding ultimate issues of fact. By the same token, however, courts must remain

vigilant against the admission of legal conclusions, and an expert witness may not substitute for

the court in charging the jury regarding the applicable law.” United States v. Milton, 555 F.2d

1198, 1203 (5th Cir. 1977). “[A]dmissibility of an expert’s conclusion depends on the nature of



                                                   3
the issue and the circumstances of the case.” Id. at 1203–04. “Reduction to practice, and conception

as well, is a legal determination . . . .” Hybritech Inc v. Monoclonal Antibodies, Inc., 802 F.2d

1367, 1376 (Fed Cir. 1986).

       III.    ANALYSIS

       Ultravision contends the inventorship section of the Flasck Report should be stricken and

the Flasck Supplemental Report should be stricken in its entirety. Dkt. No. 454 at 5–6. Ultravision

argues that Mr. Flasck improperly opined that employees of third parties, Liantronics and

Shenzhen Only, should have been named as joint inventors and that inventorship of the Asserted

Patents is improper. Id. at 4. To support this, Ultravision cites a table from Liantronics’ Cross-

Complaint and included in the Flasck Report which clearly identifies “[i]nventor[s] to be [a]dded”

to each of the Asserted Patents along with a statement that “I understand that Liantronics’

employees contributed to the asserted patents as follows.” Id. (citing Dkt. No. 454-2 at ¶ 374).

       Ultravision asserts Mr. Flasck’s opinion on inventorship is based on analysis of alleged

prior art devices, which were analyzed in detail in earlier sections of Flasck’s Report on prior art,

anticipation, and obviousness. Id. at 4–5. Ultravision contends the only additional analysis is based

primarily on a recitation of the declarations and testimony from Liantronics and Shenzhen Only

employees, leading to improper opinions such as that “the patented features ‘actually originated

with Liantronics,’ were ‘Liantronics’ design’ and were ‘first conceived of . . . . by Shenzhen

Only.’” Id. at 5 (citing Dkt. No. 454-2 at § XIV). Ultravision further asserts Mr. Flasck bases his

opinion on a 2017 arbitration between Ultravision and Shenzhen Only regarding breach of

warranty and misappropriation of trade secrets. Id. (citing Dkt. No. 454-2 at ¶ 457).

       Ultravision argues that applying the holding in Cellular Communications Equipment LLC

v. HTC Corporation, 6:16-cv-0475, Dkt. No. 304 (E.D.Tex. July 6, 2018), holding that an expert



                                                 4
“may not offer an opinion concerning the ultimate issue of inventorship,” but “may opine on the

underlying technical fact issues for inventorship,” Mr. Flasck’s opinion concerning inventorship

should be excluded, permitting only opinions on the technical features of alleged prior art. Id.

Ultravision continues, contending that because the Flasck Report included an analysis of the

alleged prior art in other sections of the report, the underlying technical fact issues in the

inventorship section are duplicative and should be stricken. Id.

        Ultravision further argues, “for the same reasons as above, Mr. Flasck’s supplemental

expert report on inventorship, dated October 19, 2020, should also be struck in full.” Id. at 6.

Ultravision asserts “Mr. Flasck provides no opinion on technical fact issues, and merely

regurgitates the opinion from his opening report that the designs in the Asserted Hall Patents

‘originated with someone other than Mr. Hall, particularly employees at Liantronics and Shenzhen

Only.’” Id. (citing Dkt. No. 454-4 at ¶¶ 2–6).

        Absen responds, “Mr. Flasck carefully analyzed the technical details of third-party designs

and compared them to the technical disclosures of the Hall patents, as well as the technical opinions

of Ultravision’s own expert. All of this was well within Mr. Flasck’s technological expertise and

was proper.” Dkt. No. 486 at 4. Absen argues that Ultravision “fails to identify a single portion of

Mr. Flasck’s opinions that falls outside the proper scope of acceptable technical expert testimony.

. . . “paint[ing] a broad stroke . . . .” Id. To support this, Absen cites to Exhibit J to Flasck’s Report,

a “detailed table wherein Mr. Flasck compares the 100-plus figures from the asserted Hall Patents

to drawings of third-party figures . . . .” Id. at 5–6 (citing Dkt. No. 486-3).

        Absen contends that the factual analysis in Flasck’s Report’s inventorship section is not

duplicative, but rather distinct from the anticipation and obviousness analyses. Id. at 6. For

example, Absen asserts for inventorship Mr. Flasck “analyzed the similarities and differences



                                                    5
between the allegedly inventive features of the Hall Patents and the V-Series design, for example,

relative to claim elements such as housing and power supply” as opposed to the invalidity sections

where Mr. Flasck “analyze[d] how the V-Series anticipates or renders obvious each asserted claim

of the Hall Patents” Id. (citing Dkt. No. 486-2 at ¶¶ 390–97, 417–18, 420, §§ IX.B.2, X.4). Absen

further argues Mr. Flasck analyzed the provisional applications that form alleged priority for the

claims and show why the third-party designs form the bases for the provisional disclosures. Id.

       Upon review of the Flasck Report and Flasck Supplemental Report, the Court agrees that

Ultravision’s Motion “paints a broad stroke” and requests that proper factual analysis be stricken

with its overbroad challenge. For example, Exhibit J to the Flasck Report, reproduced as Exhibit

C to Absen’s response to Ultravision’s Motion, extensively tables figures from a provisional

application and compares them to third-party design images with no statements regarding

inventorship. See Dkt. No. 486-3.

       However, the Court also sees where Mr. Flasck crosses the line from factual analysis to

legal conclusions. For example, the table imported from Liantronics’ Cross-Complaint to Flasck’s

Report clearly makes a legal conclusion of improper inventorship of each of the Asserted Patents.

See Dkt. No. 454-2 at ¶ 374.

       “Inventorship is a mixed question of law and fact: The overall inventorship determination

is a question of law, but it is premised on underlying questions of fact.” Eli Lilly & Co., 376 F.3d

at 1362. “An [expert] opinion is not objectionable just because it embraces an ultimate issue.” Fed.

R. Evid. 704(a). However, courts must remain vigilant against the admission of legal conclusions,

and an expert witness may not substitute for the court in charging the jury regarding the applicable

law.” Milton, 555 at 1203.




                                                 6
       Ultravision’s Motion asks the Court to strike the inventorship section of the Flasck Report

in full and the Flasck Supplemental Report in its entirety. Dkt. No. 454 at 5–6. Considering the

examples of proper factual analysis provided by Absen, the Court will not strike the inventorship

section of the Flasck Report in full. However, the Court finds it proper to strike the Flasck

Supplemental Report in its entirety.

        The inventorship section of the Flasck Report spans ¶¶ 371–503. Dkt. No. 454-2 at 142–

198. Upon review of the Flasck Report, the Court finds numerous instances where Mr. Flasck has

crossed the line from a proper technical analysis of documents and what they show to improper

opinions regarding the origination of inventive concepts and inventorship as a whole. For example,

¶ 379 states that “the housing that is described throughout much of the specification and was sealed

to be waterproof without the use of cabinets originated with Liantronics’ P18 and P36 housings . .

. .” Dkt. No. 454-2 at ¶ 379. This is not a technical analysis of documents, but a statement of

opinion regarding origination of an inventive concept.

       As another example, from Subsection 3: “Mr. Hall described his contribution to the art

generally as including seven ‘key innovations’ all of which were design ideas that originated with

Liantronics.” Flasck relies heavily on a sworn declaration of Mr. Hall and testimony from the

Shenzhen Only arbitration. Id. at ¶ 398–403, 412. Further, sections relying on the arbitration

decision are also improper. Accordingly, the Court finds it proper to strike all opinions in the

inventorship section of the Flasck Report that are based on affidavits, testimony, the Shenzhen

Only arbitration, or any other underlying materials other than technical documents and what those

technical documents show. He can provide opinions as to the technology disclosed in the asserted

patents and the prior art documents, and compare the disclosures, but he is not permitted to offer

opinions as to who originated, conceived of, or invented the technology.



                                                 7
       IV.    CONCLUSION

       After due consideration, the Court GRANTS-IN-PART Ultravision’s Motion. It is

therefore ORDERED that certain opinions, as described above, in the inventorship section of the

Flasck Report are hereby STRICKEN. It is further ORDERED that the Flasck Supplemental

Report is STRICKEN in its entirety.
         SIGNED this 3rd day of January, 2012.
       SIGNED this 25th day of May, 2021.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE




                                              8
